            Case 2:20-cv-00685-CDJ Document 7 Filed 06/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISAIAH RANSOME,                                :
     Plaintiff,                                :
                                               :              CIVIL ACTION
       v.                                      :              NO. 20-685
                                               :
DIANA LOUISE ANHALT,                           :
     Defendant.                                :

                                              ORDER

       AND NOW, this 29th day of June, 2020, upon consideration of Isaiah Ransome’s pro se

Complaint (ECF No. 1), it is ORDERED that:

       1.      The Clerk of Court is DIRECTED to enter the filing fee payment received on

March 3, 2020 as a non-restricted entry so that it may be viewed by the parties.

       2.      Plaintiff’s Complaint is DISMISSED WITH PREJUDICE as frivolous,

pursuant to 28 U.S.C. § 1915A(b)(1), for the reasons stated in the accompanying Memorandum.

       3.      The Clerk of Court shall furnish Mr. Ransome with a blank copy of the Court’s

current standard form for filing a petition pursuant to 28 U.S.C. § 2254. If Mr. Ransome seeks to

challenge his conviction in federal court, he may use this form to file a petition for a writ of

habeas corpus, which should be docketed in a new civil action.

       4.      The Clerk of Court shall CLOSE this case.


                                                              BY THE COURT:


                                                              /s/ C. Darnell Jones, II
                                                              C. Darnell Jones, II J.
